

117 HRES 478 IH: Commending the men and women of the United States military, our NATO Allies, and our African allies who successfully planned, coordinated, deployed, and trained as part of the DEFENDER-EUROPE 2021 Exercise.
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 478IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Vela (for himself, Mr. Connolly, Ms. Sánchez, Mr. Brendan F. Boyle of Pennsylvania, Mr. Guthrie, Mr. Larsen of Washington, Mr. Austin Scott of Georgia, Ms. Titus, Mr. Turner, and Mr. Wilson of South Carolina) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommending the men and women of the United States military, our NATO Allies, and our African allies who successfully planned, coordinated, deployed, and trained as part of the DEFENDER-EUROPE 2021 Exercise.Whereas United States military planners prepared a concept of operations that deployed 28,000 United States troops and nearly 12,000 pieces of equipment by air, land, and sea for simultaneous operations across more than 30 training areas in more than a dozen countries and two continents, all of which occurred under strict COVID–19 prevention and mitigation strategies;Whereas, as part of DEFENDER-EUROPE 2021, United States civilian and military ships coordinated their movements across the Atlantic Ocean, validating their ability to move thousands of troops and equipment through contested waters during opposed transit, convoy operations, and building on the success of last year, the Army again leveraged the use of its Prepositioned Stocks located in Europe that were deployed to exercise sites throughout Europe;Whereas, through this elaborate coordination, the United States military validated its ability to rapidly deploy and sustain massive military capability to deter adversaries from conducting destabilizing hostilities against democratic institutions;Whereas NATO Supreme Headquarters Allied Powers Europe (SHAPE) planned the training and logistics for more than 30,000 multinational troops from 27 nations that would participate in linked complex exercises to demonstrate NATO’s ability to deter aggression while protecting peace throughout Europe, enhancing relationships, readiness, and interoperability among NATO Allies and achieving United States national defense strategy and NATO strategic objectives;Whereas United States Commanders and partner nations again adapted exercise plans to the global COVID–19 crisis by adjusting troops movements and activities to protect the force and its readiness from a highly infectious pandemic;Whereas, despite the COVID–19 pandemic, military leaders were able to safely proceed with DEFENDER-EUROPE 2021 training objectives across the linked exercises;Whereas SWIFT RESPONSE included airborne operations in Estonia, Bulgaria, and Romania involving more than 7,000 troops from 11 countries;Whereas SABER GUARDIAN involved more than 13,000 servicemembers from 19 countries conducting live fire and air and missile defense operations, including a large-scale medical evacuation;Whereas STEADFAST DEFENDER included a new series of NATO exercises focused on the transatlantic reinforcement of Europe and demonstrated NATO’s ability to respond rapidly to the full spectrum of threats; andWhereas, within DEFENDER-EUROPE 2021, in the associated exercise AFRICAN LION, United States Africa Command executed their premier annual training event in which nearly 5,000 military personnel from approximately 24 nations trained on medical readiness, performed large-scale live-fire exercises and conducted air, maritime, and forward command post training exercises primarily in Morocco: Now, therefore, be itThat it is the sense of the House of Representatives to—(1)reaffirm the ironclad commitment of the United States to the NATO Alliance that, through collective engagement, expands United States economic, diplomatic, and military capabilities in responding to adversarial and rogue nations, and because of these instruments of power the United States is better able to protect its shared economic security interests in Europe and throughout the world;(2)urge allies in the strongest possible terms to recommit to the founding principles of the alliance by strengthening democratic institutions, respecting individual liberty, and reinforcing the rule of law;(3)commend United States military servicemembers for their complex operational planning, execution, and response to emerging threats that demonstrated the United States military might and ability to quickly adapt to the evolving operational environment in order to achieve its strategic objectives;(4)commend the courage and perseverance that United States forces demonstrated while deployed to Europe, as their selfless efforts saved lives in allied nations by directly contributing to NATO’s continued response to COVID–19, and their resilience enabled DEFENDER-EUROPE 2021 to continue and validate multiple operational capabilities require these large scale tests; and(5)commend our NATO and African allies who participated in DEFENDER-EUROPE 2021, which enhanced, among Allied forces, communications, interoperability, readiness, and sustainment, as investing in such exercises is necessary for developing new tactics, technologies, and partnerships that will ensure NATO’s strategic advantage over time.